Whitfield, J.,
delivered the opinion of the court.
The railroad, on the facts in this case, was not a landowner, in the sense of these words in the act of 1888 (Laws 1888, p. 119), and was, hence, not liable for the stock law tax. It was not engaged in farming or raising stock. The scheme for railroad taxation deals with that part of railroads constituting the right of way, whether owned in fee, or held as an easement only, as an agency for transportation, etc. — a common carrier —and is wholly different from the method of taxation applied to the ordinary landowner. No question arises here as to taxation of detached lands, the six and a half miles of right of way only being within the stock law district.
Affirmed.